IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT



COMMONWEALTH OF PENNSYLVANIA,      : No. 143 WAL 2022
                                   :
                  Respondent       :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
SHAWN A. HOBEL,                    :
                                   :
                  Petitioner       :



COMMONWEALTH OF PENNSYLVANIA,      : No. 144 WAL 2022
                                   :
                  Respondent       :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
SHAWN AARON HOBEL,                 :
                                   :
                  Petitioner       :



COMMONWEALTH OF PENNSYLVANIA,      : No. 145 WAL 2022
                                   :
                  Respondent       :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
SHAWN AARON HOBEL,                 :
                                   :
                  Petitioner       :
COMMONWEALTH OF PENNSYLVANIA,                : No. 146 WAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
SHAWN AARON HOBEL,                           :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.




      [143 WAL 2022, 144 WAL 2022, 145 WAL 2022 and 146 WAL 2022] - 2